
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.23


        Portions of this document have been omitted pursuant to a request for
confidential treatment and such portions have been filed separately with the
Securities and Exchange Commissions. These portions are designated by the symbol
***.


BLANK SUPPLY AGREEMENT


        THIS BLANK SUPPLY AGREEMENT (this "Agreement"), dated as of March 31,
2002 (the "Effective Date"), between Schott Lithotec USA Corp., a Delaware
corporation, and Schott Lithotec AG, a German corporation, on the one hand
(collectively, "Schott") and DuPont Photomasks, Inc., a Delaware corporation, on
the other hand ("DPI") (Schott and DPI may be referred to in this Agreement
individually as a "Party" or together as the "Parties").


BACKGROUND


        WHEREAS, pursuant to that certain Agreement for the Sale and Purchase of
Assets dated March 31, 2002 by and among Schott Lithotec USA Corp., Schott
Lithotec AG, and DPI (the "Asset Purchase Agreement"), Schott Lithotec USA Corp.
has purchased certain assets from DPI relating to the commercial manufacture of
photomask blanks at DPI's facilities located in Poughkeepsie, New York (the "PK
Business"); and

        WHEREAS, in connection with the acquisition of the PK Business, the
Parties hereto intend that Schott continue to recycle quartz and to manufacture
blanks and to supply blanks to DPI, all in accordance with the terms and
conditions set forth hereunder.

        NOW, THEREFORE, in consideration of the promises and the mutual
covenants, agreements, guarantees, and representations herein contained and
intending to be legally bound by the terms hereof, Schott and DPI agree as
follows:


ARTICLE 1.
DEFINITIONS


1.1. "Acceptable Used Photomasks" shall mean used photomasks that give a yield
for recycling of quartz substrates that is consistent with DPI past experience,
as stated in Attachment 1, and are transferred in their original shipping box or
other suitable packaging.
1.2.
"Bankruptcy Event" means any of the following events or circumstances with
respect to a Party: (i) such Party ceases conducting its business in the normal
course; (ii) makes a general assignment for the benefit of its creditors;
(iii) petitions, applies for, or suffers or permits with or without its consent
the appointment of a custodian, receiver, trustee in bankruptcy or similar
officer for all or any substantial part of its business or assets; or
(iv) becomes a debtor (as such term is defined in Chapter 11, Section 102 of the
United States Code) in any proceeding under the U.S. Bankruptcy Code or any
similar state, federal or foreign statute relating to bankruptcy, insolvency,
reorganization, receivership, arrangement, adjustment of debts, dissolution or
liquidation, which proceeding is not dismissed within sixty (60) days of
commencement thereof.
1.3.
"Blank" means a Substrate, the surface of which has been coated with at least
one layer of chromium, and at least one layer of a light-sensitive material, and
is used to make a Photomask.
 
 

1

--------------------------------------------------------------------------------


1.4.
"Competitive Product Offering" means a bona fide third party offer to supply DPI
with Blanks that satisfies the following criteria: (i) the third party making
the offer is capable of supplying the same percentages as Schott of DPI's
then-current needs for Blanks, in similar quantities with similar
characteristics; (ii) such third party offers to supply DPI with Blanks for a
period of not less than six (6) months; and (iii) such third party offers DPI
sales terms that are, taken as a whole, better than the Schott sales terms (as
such terms are expressed in this Agreement, but excluding any discount applied
pursuant to Section 4.3), considering the terms of this Agreement and the third
party offer as a whole, including the particular Blanks offered by such third
party; and (iv) such third party offer is for a catalogue of Blanks comparable
to those then-currently supplied by Schott to DPI hereunder.
1.5.
"Confidential Information" means any information: (i) disclosed by one Party
(the "Disclosing Party") to the other (the "Receiving Party"), which, if in
written, graphic, machine-readable or other tangible form is marked as
"Confidential" or "Proprietary," or which, given the nature of its disclosure,
ought in good faith to be considered Confidential Information; or (ii) which is
otherwise deemed to be confidential by the terms of this Agreement.
1.6.
"DPI Mask Shop" means any facility owned or controlled by DPI that manufactures
Photomasks. For purposes hereof, the term "control" shall mean DPI directly or
indirectly owns or controls at least 50% of the voting stock or assets of the
entity that owns the facility manufacturing Photomasks.
1.7.
"DPI's 6025 Needs" shall mean the total volume purchases by all DPI Mask Shops
of any Blanks with quartz Substrates that are 6 inches square and are a quarter
inch thick, regardless of any particular product names or part numbers.
1.8.
"DPI's 5009 Needs" shall mean the total volume purchases by all DPI Mask Shops
of any Blanks with quartz Substrates that are 5 inches square and are
90 thousandths of an inch thick, regardless of any particular product names or
part numbers.
1.9.
"DPI's 6012 Needs" shall mean the total volume purchases by all DPI Mask Shops
of any Blanks with quartz Substrates that are 6 inches square and are
120 thousandths of an inch thick, regardless of any particular product names or
part numbers.
1.10.
"Initial Forecast" means the forecast of DPI Product requirements for the period
of twelve (12) months from the Effective Date.
1.11.
"Intellectual Property" shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all United States and foreign
patents and utility models and applications therefor and all reissues,
divisions, reexaminations, renewals, extensions, provisionals, continuations and
continuations-in-part thereof, and equivalent or similar rights anywhere in the
world in inventions and discoveries including without limitation invention
disclosures; (ii) all trade secrets and other rights in know how and
confidential or proprietary information; (iii) all copyrights, copyright
registrations and applications therefor and all other rights corresponding
thereto throughout the world; (iv) all mask works, mask work registrations and
applications therefor, and any equivalent or similar rights in semiconductor
masks, layouts, architectures or topology; (v) all industrial designs and any
registrations and applications therefor throughout the world; (vi) all rights in
World Wide Web addresses and domain names and applications and registrations
therefor, all trade names, logos, common law trademarks and service marks,
trademark and service mark registrations and applications therefor and all
goodwill associated therewith throughout the world; and (vii) any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the
world.
1.12.
"Mask Technology Roadmap" shall mean the mask technologies and specifications
needed to meet the semiconductor roadmap as set forth in the SIA roadmap that is
published from time to time.
 
 

2

--------------------------------------------------------------------------------


1.13.
"May Forecast" means the DPI Blanks requirements forecast, dated May 4, 2001,
and which is annexed to this Agreement as Attachment 2.
1.14.
"Modified Products" shall mean a Product that is manufactured in accordance with
new Specifications that are designed to enhance operating performance but which
do not materially change the basic characteristics of such Product or the manner
and cost of their manufacture.
1.15.
"New Products" shall mean any Blanks manufactured by Schott or that DPI requests
Schott manufacture, that: (i) are not included in Attachment 3; or
(ii) constitute an existing Product manufactured in accordance with new
Specifications that materially alter the characteristics of such existing
Product or the manner or cost of their manufacture.
1.16.
"Photomasks" shall mean clear quartz or glass Substrates, imaged with an array
of a light absorbing, light transmitting or light altering device layer, into
which layer a portion of an electronic circuit design is etched.
1.17.
"Production Year" shall mean a twelve-month period commencing July 1 and ending
June 30.
1.18.
"Product" shall mean any of the entire catalogue of Blanks manufactured by
Schott at any Schott facility as of the date of this Agreement, as well as any
Modified Products and New Products Schott may manufacture in the future.
Attachment 3, as it may be amended by Schott from time to time, contains a full
and complete list of Products produced by Schott as of the Effective Date.
1.19.
"Qualified Blank" means any Blank and Substrate combination (i) that has been
manufactured by Schott at any Schott facility qualified by DPI to produce such
material, (ii) that has been qualified for use in a DPI Mask Shop, and
(iii) that conforms with all Specifications applicable to such Blank and
Substrate combination.
1.20.
"Specification" means any DPI technical and functional characteristics for any
particular Blank and Substrate combination, as provided from time to time by
DPI. Attachment 4, as may be amended from time to time, contains a full and
complete list of Specifications for Products produced by Schott as of the
Effective Date.
1.21.
"Substrate" means a square or round object of varying thickness, comprised of
quartz, or some other material that, when subjected to certain processes, is
converted into a Blank.
1.22.
"Term" means the term of this Agreement as set forth in Section 13.1.


ARTICLE 2.
SUPPLY


2.1. Supply and Purchase. During the Term, and subject to the terms and
conditions set forth herein (including but not limited to Section 2.2), Schott
agrees to manufacture and offer for sale to DPI, and DPI shall purchase from
Schott, Qualified Blanks.

a.DPI shall not have any obligation hereunder to purchase any Products that do
not constitute Qualified Blanks.

b.Schott shall manufacture Products in conformity with the Specifications.

c.DPI shall be required to provide Schott with at least three (3) months prior
notice of a change in Specifications for any given Product. Schott would not be
required to ship a Product for which DPI has changed the Specifications until
three (3) months after having received new Specifications from DPI; provided,
however, that with respect to design changes required by DPI's customers or
required by DPI due to yield problems encountered by DPI with Products, Schott
shall use commercially reasonable efforts to timely comply with DPI's customer's
or DPI's reasonable requirements.

3

--------------------------------------------------------------------------------

d.Schott agrees to use reasonable commercial efforts to source at least *** of
its quartz requirements from ***, or, if necessary, another supplier and agrees
to maintain at least a *** supply of quartz (including recycled Substrates) for
the production of Products hereunder. Schott shall provide DPI with reasonable
prior notice in the event Schott elects either to reduce its third party quartz
requirements below *** or to source such requirements from a different supplier.

e.In the event of any shortage in capacity or raw materials, upon the occurrence
of any Force Majeure event, or upon the occurrence of any other event or
circumstance that limits Schott's ability to produce Products, to the extent
feasible and legally permissible, and so long as DPI is the largest volume
purchaser of Blanks from Schott, Schott agrees that it will prioritize orders
placed by DPI hereunder before other orders placed by any third party.



2.2.Supply and Purchase Requirements. The Parties agree to the following supply
and purchase obligations:

a.During the Term, Schott shall manufacture and supply to DPI and DPI shall
purchase from Schott at least *** of DPI's 6025 Needs.

b.During the Term, Schott shall manufacture and supply to DPI and DPI shall
purchase from Schott at least *** of DPI's 5009 Needs and at least *** of DPI's
6012 Needs.

c.DPI's obligations to purchase Products from Schott in accordance with Sections
2.2(a) and 2.2(b) are contingent upon (i) DPI's receipt of Blanks from Schott
that constitute Qualified Products, and (ii) after the *** of this Agreement,
the Schott sales terms (as such terms are expressed in this Agreement) remain
equivalent to or better than any Competitive Product Offering; provided,
however, that following DPI's receipt of any Competitive Product Offering, DPI
shall provide Schott with written notice of such Competitive Product Offering
along with a summary of the material terms of such offer, and Schott shall have
a ten (10) business day advisory period to determine whether Schott desires to
provide DPI with a counter-offer that matches the pricing terms contained in
such Competitive Product Offering. If Schott provides a matching counter-offer
during such (10) business day period, DPI shall be obligated to purchase
Products from Schott in accordance with Sections 2.2(a) and 2.2(b), subject to
the pricing terms contained in Schott's counter-offer.

i.During the *** of this Agreement, DPI shall not be entitled to assert a claim
of a Competitive Product Offering unless DPI first establishes that the prices
contained therein are bona fide and do not constitute Predatory Pricing. For
purposes hereof, the term "Predatory Pricing" shall mean a pricing offer from a
third party Blank supplier where such supplier artificially lowers its prices
for Blanks having specifications substantially similar to the Products offered
by Schott hereunder while either not adjusting or raising its prices for Blanks
not offered by Schott in order to recoup any losses on sales of those Blanks
having specifications substantially similar to the Products.

***Confidential treatment has been requested for the portions of this Agreement
marked by asterisks. Omitted material for which confidential treatment has been
requested has been filed separately with the Securities and Exchange
Commission.***

4

--------------------------------------------------------------------------------

d.If Schott is unable materially to meet its supply requirements in Sections
2.2(a) and/or 2.2(b) due to (i) Schott's failure to manufacture and deliver
Qualified Products, (ii) Schott's failure to timely and completely fulfill
purchase orders accepted by Schott pursuant to Section 3.1, (iii) Schott's
failure to match the pricing terms of any Competitive Product Offering as
provided above, or (iv) Schott's breach of any of its obligations in Section 2.1
(regardless of the event or circumstance causing any such failure or breach
including, without limitation, infringement claims or suits or Force Majeure
events), then the provisions of Sections 2.2(a) and/or 2.2(b), as applicable,
shall no longer apply to DPI and, as DPI's sole and exclusive remedy, DPI shall
be entitled to purchase the entirety of its Blanks needs from any third party
supplier; however, DPI shall use commercially reasonable efforts not to enter
into third party agreements for the supply of alternate Blanks for a term longer
than DPI's reasonable belief, after due consultation with Schott, as to the
expected term of Schott's inability to meet its supply requirements.

e.If Schott later demonstrates its ability to resume its supply requirements in
Sections 2.2(a) and/or 2.2(b) and this Agreement has not already terminated,
then such sections shall again apply to DPI. Upon such showing by Schott, DPI
shall not issue any further purchase orders to the third party suppliers engaged
by DPI under Section 2.2(d); provided, however, DPI shall be entitled to fill
all confirmed purchase orders and purchase from such third party suppliers all
works in process as of the date Schott demonstrates its ability to resume its
supply obligations hereunder. Except in instances of Force Majeure, the Parties
agree that all purchases of Blanks from third party suppliers as permitted by
Section 2.2(d) shall be considered purchases of Products by DPI from Schott
under the May Forecast for purposes of calculating the 2002 Shortfall and 2003
Shortfall amounts pursuant to the Asset Purchase Agreement. In instances of
Force Majeure affecting Schott, *** of Blanks purchased by DPI from third party
manufacturers will be attributable to the May Forecast. In instances of Force
Majeure affecting DPI, *** of DPI's forecasted demand attributable to the
affected DPI site will be attributable to the May Forecast.

f.Once Schott is competitive across its entire Product range, it is the
intention of DPI to purchase, in the aggregate, and not on a per Product basis,
at least *** of DPI's requirements in New and Modified Products from Schott
across the entire range of Schott's New and Modified Products.



2.3.Qualification of Schott Products and Facilities. It is expected that the
majority of Products will be sourced from Schott's Poughkeepsie facility.
However, Schott has the right to supply from other Schott facilities that have
been qualified by DPI, which qualification shall be in DPI's sole discretion.
Accordingly, from time to time upon the reasonable request of Schott, and
provided that such request does not unreasonably interfere with DPI's business
operations and/or would result in DPI incurring unreasonable costs and expenses
(in DPI's sole opinion), DPI agrees to use commercially reasonable efforts to
assess any Schott facility in order to determine whether such facility qualifies
as a producer and supplier of Substrates, Blanks and repolishing services for
purchase by DPI in accordance with the terms and conditions of this Agreement.

***Confidential treatment has been requested for the portions of this Agreement
marked by asterisks. Omitted material for which confidential treatment has been
requested has been filed separately with the Securities and Exchange
Commission.***

5

--------------------------------------------------------------------------------

2.4.Advanced Quality Line Order. As partial fulfillment of (and not in addition
to) DPI's obligations under Sections 2.2(a) and (b), on the Effective Date, DPI
will place a purchase order with Schott for a total of U.S *** in New Products
that Schott shall manufacture at its facility located in Meiningen, Germany,
using its "Advanced Quality Line" or the "AQL." Pursuant to such order, U.S. ***
shall be allocated toward the purchase of New or Modified Products having the
"Diluted" Specifications indicated in Attachment 5 and U.S. shall be allocated
toward the purchase of New Products having the "Full" Specifications indicated
in Attachment 5; provided, however, that if New Products having the Full
Specifications are not qualified by DPI, notwithstanding DPI having used all
commercially reasonable efforts, the Parties agree that DPI may reallocate the
entirety of such U.S *** toward the purchase of New or Modified Products having
the Diluted Specifications; provided, however, once Schott is qualified to
supply Products meeting the "Full" specification, then DPI shall be required to
purchase Products meeting the "Full" specification for the remainder of its
obligation unless otherwise approved by Schott. If Schott's Meiningen AQL is
qualified by DPI for the manufacture of Products pursuant to the terms and
conditions of that certain Meiningen Technology Cooperation Agreement by and
between the Parties and executed on even-date herewith, then as of the date of
such qualification such purchase order shall become binding on the Parties, and
DPI shall fulfill its purchase commitments thereunder within the period of ***
of such date. If Schott's Meiningen facility is not qualified by DPI,
notwithstanding DPI having used all commercially reasonable efforts towards that
qualification, then such purchase order shall be null and void, ab initio.

2.5.Loss of Product Share. If at any time DPI and Schott determine that the
percentage of DPI's 6025 Needs that are fulfilled by Schott has fallen below ***
for a given calendar month due to quality or technical capability issues, the
matter will be referred immediately to the Quality Committee for review. If
commercially reasonable, as determined by DPI, DPI will enable Schott to recoup
any lost Product share.

2.6.New and Modified Product Qualification.

a.DPI will use commercially reasonable efforts to provide Schott with the
Specifications for New Products or Modified Products (as applicable).

b.Upon Schott's request and subject to Section 2.3, DPI shall make commercially
reasonable efforts to qualify the AQL and the facilities located in
Poughkeepsie, New York, to enable Schott to become a supplier of all New
Products and Modified Products for which DPI has provided Schott with
Specifications, to the extent such qualification has not already been achieved.
Upon achievement by Schott of such qualification, DPI may purchase such New
Products or Modified Products from Schott.



2.7.Infringement Actions. In the event a court or administrative body determines
that any Products infringe the patents or intellectual property rights of a
third party, Schott shall have the right to discontinue the manufacture and
supply of such Products to the extent Schott is committed to provide them;
provided, however, that to the extent Schott discontinues the manufacture and
supply of any such Products, DPI shall be entitled to purchase its needs for
such discontinued Products from any third party supplier.

***Confidential treatment has been requested for the portions of this Agreement
marked by asterisks. Omitted material for which confidential treatment has been
requested has been filed separately with the Securities and Exchange
Commission.***

6

--------------------------------------------------------------------------------


ARTICLE 3.
FORECASTS AND ORDERS


3.1.DPI Orders. DPI shall order Products from Schott by issuing purchase orders
from time to time. Schott will make commercially reasonable efforts to respond
to DPI purchase orders within two (2) business days. If Schott does not reject
any purchase order issued by DPI for the purchase of Products within five
(5) business days of the date of such purchase order, Schott will be deemed to
have accepted such purchase order and shall supply to DPI the Products ordered
therein. Upon acceptance by Schott, such purchase order shall become binding on
both Parties. Any changes to purchase orders issued or accepted hereunder shall
not be binding on either Party unless expressly agreed to in writing by both
Parties. Each time DPI issues an order, DPI will indicate on such order DPI's
specific weekly needs, by Product types and site. DPI will use commercially
reasonable efforts to space purchase orders evenly during each calendar month
during the Term.

3.2.DPI Forecasts.

a.DPI will provide Schott with a pro forma Initial Forecast ten (10) business
days prior to the Effective Date. Such pro forma forecast is to be confirmed
with the final Initial Forecast within ten (10) business days after the
Effective Date.

b.DPI shall prepare annual forecasts of its Product requirements for each
Production Year, to be completed by May 30 of each calendar year during the
Term.

c.Beginning in the first full calendar month following the Effective Date and
thereafter for the remainder of the Term, DPI shall prepare three month rolling
forecasts of DPI Blanks requirements (each, a "Three Month Rolling Forecast"),
to be provided no later than the 20th day of each calendar month.

i.In conjunction with any Three Month Rolling Forecast, DPI agrees to issue to
Schott firm purchase orders for the entirety of those Products forecasted for
the first calendar month as indicated in such Three Month Rolling Forecast.

ii.DPI shall purchase *** of the total number of each particular Product
forecasted for the second calendar month indicated in each Three Month Rolling
Forecast.



d.Except as expressly set forth in Section 3.2(c)(i) above, all other Products
forecasted for the entirety of each Three Month Rolling Forecast shall be
non-binding. Any Products forecasted beyond the ones ordered pursuant to
Section 3.2(c)(i) are estimates made as an accommodation to Schott for planning
purposes and do not constitute a commitment of DPI to purchase any such
quantities unless otherwise specified by DPI. Except as limited by
Section 3.2(c)(i) and (ii), DPI may revise its forecasts in its sole discretion,
provided, however, changes to firm purchase orders will not be binding upon
Schott without its prior written consent.

***Confidential treatment has been requested for the portions of this Agreement
marked by asterisks. Omitted material for which confidential treatment has been
requested has been filed separately with the Securities and Exchange
Commission.***

7

--------------------------------------------------------------------------------


ARTICLE 4.
PRICING AND PAYMENT


4.1.Initial Prices.

a.Except as provided in Section 4.1(b) below, the prices established pursuant to
arms'-length negotiations between the parties hereto and set forth in Attachment
6 for Products sold hereunder shall be fixed for a period of *** from the
Closing Date, as such term is defined in the Asset Purchase Agreement (the
"Initial Prices").

b.In the event the Parties agree that Schott's verifiable cost of goods sold
attributable to the production of Products (as determined in accordance with
U.S. Generally Accepted Accounting Principles) has increased or decreased due to
market factors or documented circumstances beyond Schott's reasonable control
including, but not limited to, increases in raw material, labor, shipping and
energy costs, which factors have caused a corollary increase or decrease by more
than *** in the market prices for Blanks, the Initial Prices will be adjusted to
reflect market prices as agreed by the Parties. Any price adjustment to the
Initial Prices shall apply to orders placed by DPI hereunder on or after the
date the Parties agree on such adjustment. In the event DPI reasonably and in
good faith disagrees with Schott's calculations under this Section 4.1(b), DPI
shall have the right to have such calculations verified through procedures
agreed with Schott and PriceWaterhouseCoopers and carried out by
PriceWaterhouseCoopers resulting in a report (an "Agreed Procedures Report").
Such Agreed Procedures Report will be conducted at DPI's sole cost and expense,
and each of DPI and Schott will provide all data at its disposal necessary to
prepare such report; provided, however, that if such Agreed Procedures Report
shows that Schott's calculations were materially erroneous, the cost of such
Agreed Procedures Report shall be borne by Schott.



4.2.Later Price Adjustments.

a.An adjustment of the Initial Prices, if any, will be made *** the *** of the
Closing Date, as such term is defined in the Asset Purchase Agreement (the
"Initial Price Adjustment"), and the adjusted prices shall apply to orders
placed by DPI hereunder on or after such anniversary date through ***. The
Parties agree to begin negotiations with respect to the Initial Price Adjustment
no later than two months prior to the *** of the Closing Date. The new prices
agreed upon by the Parties in connection with the Initial Price Adjustment, if
made, will be established in accordance with the factors set forth in
Section 4.3 below. The Parties shall use commercially reasonable efforts to
complete the Initial Price Adjustment as required by this Section 4.2(a). If the
Parties are unable to agree on the Initial Price Adjustment, then the Initial
Prices will continue to prevail until the Parties agree to an adjustment or
until the Annual Price Adjustment is made by the Parties pursuant to
Section 4.2(b).

***Confidential treatment has been requested for the portions of this Agreement
marked by asterisks. Omitted material for which confidential treatment has been
requested has been filed separately with the Securities and Exchange
Commission.***

8

--------------------------------------------------------------------------------

b.Following the Initial Price Adjustment, the per unit price of each Product
shall be reset for the Production Year beginning on ***, and each subsequent
Production Year thereafter in accordance with all the factors set forth in
Section 4.3 below (the "Annual Price Adjustment"). The Parties agree to begin
negotiations with respect to each Annual Price Adjustment no later than two
months prior to the commencement of each Production Year, and the adjusted
prices shall apply to orders placed by DPI hereunder on or after *** of each
subsequent Production Year. The Parties shall use commercially reasonable
efforts to complete the Annual Price Adjustment as required by this
Section 4.2(b), however, in no event shall the Parties fail to adjust the prices
in accordance with this Section 4.2(b) by *** of the Production Year in
question. If, and during the time the Parties are unable to agree on the Annual
Price Adjustment, the then-current Prices will continue to prevail. Upon
agreement by the Parties to the Annual Price Adjustment, the resultant price
shall be retroactive to the beginning of the Production Year in which such
agreement is reached.



4.3.Factors. In resetting the per unit prices for Products in connection with
the Initial Price Adjustment and each Annual Price Adjustment, the Parties agree
to establish the new per unit price of each Product by matching the price of
each Product to the then-current market prices for Blanks and further
discounting such prices, all as follows:

a.DPI will supply the then-current market prices for Blanks that are
substantially similar to each Product, ***. In the event Schott reasonably and
in good faith disagrees with such market prices, Schott shall have the right to
have such prices verified through an Agreed Procedures Report conducted by
PriceWaterhouseCoopers. Such Agreed Procedures Report will be conducted at
Schott's sole cost and expense, and each of DPI and Schott will provide all data
at its disposal necessary to prepare such report; provided, however, that if
such Agreed Procedures Report shows that *** market prices were materially
erroneous, the cost of such Agreed Procedures Report shall be borne by DPI.

b.Schott will then quote DPI a price for each Product that is *** to the market
prices supplied pursuant to subpart (a) above, *** discount *** of the ***
Schott in utilizing *** Acceptable *** in its Blanks business as long as the ***
constitute a *** for Schott (as determined by the Parties pursuant to
Section 4.5 below).



4.4.Prices for Modified and New Products. Initially, the prices charged by
Schott for any New Products or Modified Products shall ***, as agreed upon by
the Parties. In each subsequent Production Year thereafter, prices for New and
Modified Products will be established in accordance with Section 4.2 above.

4.5.Recycling Program Pricing Assumptions. In order to maintain the discount
benefits, DPI shall continue to provide a supply of Acceptable Used Photomasks
to Schott. The Parties acknowledge that it is their intent to share any cost
advantages gained by Schott through the supply and recycling of Acceptable Used
Photomasks. Accordingly, the Parties agree that Schott shall grant DPI a
discount on the prices charged by Schott for Products sold hereunder ***
achieved by Schott in utilizing Acceptable Used Photomasks supplied by DPI
and/or DPI's customers as long as the *** constitute a competitive advantage for
Schott.

***Confidential treatment has been requested for the portions of this Agreement
marked by asterisks. Omitted material for which confidential treatment has been
requested has been filed separately with the Securities and Exchange
Commission.***

9

--------------------------------------------------------------------------------

4.6.Most Favored Purchaser. So long as DPI is the largest aggregate volume
purchaser of Products, if Schott offers a better price or pricing formula to
another purchaser of similar or lower aggregate volume purchases of Blanks
having the same Specifications or similar Specifications as those Products
offered by Schott to DPI hereunder (as long as the difference in Specifications
among such Blanks does not lead to a materially different margin between
Schott's manufacturing costs and its offering prices, as determined in
accordance with U.S. Generally Accepted Accounting Principles), then Schott
agrees to offer the price or pricing formula offered such other purchaser to
DPI. With respect to individual Blanks of which DPI is not the largest aggregate
volume purchaser, DPI will be offered the lowest price offered any third party
for such Blanks so long as Schott has had an opportunity to combine production
runs for Products ordered by DPI with such third party orders. If DPI reasonably
and in good faith believes that it is not receiving such "Most Favored
Purchaser" pricing in accordance with this Section 4.6, DPI shall have the right
to verify Schott's compliance with the provisions of this Section through an
Agreed Procedures Report conducted by PriceWaterhouseCoopers. Such Agreed
Procedures Report will be conducted at DPI's sole cost and expense and each of
DPI and Schott will provide all data at its disposal necessary to prepare such
report; provided, however, that is such Agreed Procedures Report shows that
Schott is not in material compliance with the provisions of this Section 4.6,
the cost of such Agreed Procedures Report shall be borne by Schott.
Additionally, if such Agreed Procedures Report demonstrates that Schott was not
in material compliance with the provisions of this Section 4.6, the resultant
decrease of the per unit price of each Product to match the price or pricing
formula offered by Schott to such third party purchaser shall be retroactive to
the date Schott offered such better price or pricing formula to such purchaser.
Schott shall not be required to disclose to DPI (but shall disclose to
PriceWaterhouseCoopers) any such price or pricing formula for any Blanks the
Specifications of which Schott is not authorized to disclose.

4.7.Payment.

a.Payment of Invoices. Schott shall invoice DPI at the end of each calendar
month for all shipments of Products ordered by DPI hereunder during such month.
Payment of all invoices shall be made in United States Dollars. All invoiced
amounts shall be paid to Schott within thirty (30) days of DPI's receipt of each
invoice that is matched to a purchase order submitted by DPI, net of any
undisputed amounts or credits due.

b.Sales and Use Taxes. DPI shall be solely responsible for the payment of all
federal, state, or local sales, use or value-added tax, excise or similar
charge, or other tax assessment (other than franchise taxes payable by Schott or
those taxes assessed against Schott's income) that are assessed or charged on
the sale of Products sold to DPI pursuant to this Agreement. Where applicable,
DPI will provide and Schott will accept legally valid exemption certificates and
Schott shall not charge nor collect any taxes from DPI pursuant to such
exemption certificates. Any other federal, state, or local taxes, charges,
assessments, duties, permits, fees, fines or other charges of any kind, however
designated, shall be paid by the Party liable for such taxes under applicable
law.


ARTICLE 5.
DELIVERY AND ACCEPTANCE


5.1.Delivery Terms.

a.All Products supplied under this Agreement shall be shipped FCA (Incoterms,
2000) Schott's manufacturing facility of origin. DPI shall select the carrier
and pay all freight, insurance charges, taxes, import and export duties,
inspection fees, and other charges applicable to the sale and transport of
Products purchased by DPI. Title and risk of loss and damages to

10

--------------------------------------------------------------------------------

Product purchased by DPI shall pass to DPI upon delivery of the Products by
Schott to the carrier selected by DPI.

b.Delivery shall be deemed complete upon delivery of the Products by Schott to
the carrier selected by DPI. However, Schott retains responsibility for Product
quality pursuant to its warranty obligations hereunder.

c.Schott will work closely with DPI to continuously improve delivery service and
speed.



5.2.Labeling and Packaging. Schott will follow the Product labeling and
packaging procedures and requirements as agreed to by the Parties from time to
time.

5.3.Delivery Times. Schott will use commercially reasonable efforts to meet a
performance-to-scheduled delivery requirement of at least a 98% successful
on-time, on-spec delivery rate. Any extraordinary shipping method required to
meet delivery requirements shall be approved by DPI in advance. The cost of such
extraordinary delivery shall be borne by Schott.

5.4.Compliance with Specifications. Schott will maintain all records as are
necessary and appropriate to demonstrate compliance with the agreed Product
Specifications.

5.5.Rejection. Any rejection of Products by DPI must be accompanied by a
supplier feed back form as outlined in DPI supplier management process,
specifying the reason for the refusal in detail sufficient to permit Schott to
analyze and improve its performance.

11

--------------------------------------------------------------------------------




ARTICLE 6.
QUALITY LEVELS; QUALITY MANAGEMENT COMMITTEE


6.1.Quality Systems. During the Term, Schott will use commercially reasonable
efforts to maintain the current ISO 9001 and QS 9000 certifications (or restore
them if such designation is terminated as a result of the acquisition of the PK
Business by Schott) and will use commercially reasonable efforts to qualify to
the QS 9000 level in Meiningen by December 31, 2003.

6.2.Quality Management Committee.

a.In addition to monthly engineering calls and data exchange between DPI
technical-level shop representatives and Schott Operations Managers, Schott and
DPI will form a Quality Management Committee, comprised of at least one Schott
quality representative and one DPI quality representative and shall include
technical and operations personnel as warranted.

b.The Quality Management Committee will meet on a regular basis, but no less
than once per quarter and the location of the meeting shall alternate between
Schott and DPI sites. At least once per year, one of the quarterly meetings will
be an executive review attended by executive management of each company at DPI
headquarters.

c.The Quality Management Committee will:

i.Provide and evaluate monthly Schott Blanks and/or Substrates performance;

ii.Discuss and evaluate Schott's Blanks and/or Substrates manufacturing process
capabilities;

iii.Provide results of quality and process efficiency improvements on a
quarterly basis;

iv.Establish quality and process efficiency goals on an annual basis;

v.Review the sufficiency of the supply chain management and make changes to the
process, as such changes are deemed necessary;

vi.Closely monitor the development and qualification of New Products via fast
feedback loops;

vii.Review New Product Specifications;

viii.Annually review the Blanks Technology Roadmap, gap analysis (related to the
Mask Technology Roadmap impact on the Schott-DPI supply relationship), capital
plan, engineering and products development plans;

ix.monitor the success of the recycling program; and

x.discuss any problems affecting the relationship between DPI and Schott.


ARTICLE 7.
RECYCLING PROGRAM


7.1.Supply of Used Photomasks. Both Parties agree to share the cost savings
associated with the recycling of used photomasks. Beginning on the first day of
the month following the first full quarter and thereafter by the end of the
first month of each quarter, both Parties will agree on the discount to be
provided to DPI in such quarter. In order to maintain the current discount
benefits, DPI will make commercially reasonable efforts to provide the supply of
Acceptable Used Photomasks to Schott, and Schott will make commercially
reasonable efforts to transform Acceptable Used Photomasks into Substrates. Both
Parties will use commercially reasonable efforts to maintain the recycling
levels achieved by the PK Business as of the Effective Date.

12

--------------------------------------------------------------------------------

a.Schott will not collect Acceptable Used Photomasks from any source that is or
has supplied DPI with similar used photomasks within the last eighteen months,
including, but not limited to the entities listed in Attachment 7, but Schott
shall otherwise be entitled to run its own program and collect used photomasks
from other sources.

b.Schott shall be entitled to reject used photomasks provided by any DPI
customer, without recourse or penalty, if:

i.Such customer consistently provides used Photomasks which materially deviate
from Acceptable Used Photomask yields for comparable Substrate dimensions; and

ii.If, after a reasonable effort at resolution, the customer is unable to
provide used Photomasks that can be recycled with acceptable yields.



c.DPI will ship, or will advise its customers to ship, Acceptable Used
Photomasks to Schott's facility in Poughkeepsie, New York, unless otherwise
directed by Schott and agreed by DPI and its customers. The Parties will
cooperate with each other, as well as with DPI's customers, in making such
arrangements. Schott acknowledges that some customers may want to arrange for
stripping and polishing of Acceptable Used Photomasks prior to shipping such
masks to Schott, and agrees that such actions shall not cause DPI to be in
breach of any of its obligations in this Article 7.

d.DPI shall, and shall cause its customers to, use commercially reasonable
efforts in packaging Acceptable Used Photomasks for shipment, and loading and
securing Acceptable Used Photomasks on the carrier, in order to mitigate damages
and attempt to avoid risk of loss during shipment.

e.Title to Acceptable Used Photomasks will pass to Schott as soon as such
Acceptable Used Photomasks arrive at Schott's facility in Poughkeepsie, New
York, unless otherwise directed by Schott and agreed by DPI and its customers.


7.2. Exclusive Remedy for Breach. In the event that either Party materially
breaches any of its respective obligations set forth in Section 7.1, the Parties
agree that the non-breaching Party's sole and exclusive remedy shall be to
request in writing that the breaching Party take actions to cure such breach
and, if the breaching Party is unable to cure such breach within thirty
(30) days of such notice, to terminate the recycle program for Acceptable Used
Photomasks. In the event of such termination, neither of the Parties will have
any further obligations to the other under this Article 7, and the recycle
program shall no longer be considered a factor under Section 4.3 in setting the
Initial Price Adjustment or Annual Price Adjustment, as applicable. All other
terms and conditions of this Agreement shall remain in full force and effect.
7.3.
Confidentiality Agreements with Suppliers. DPI agrees to work with current and
new Acceptable Used Photomask suppliers to extend their current confidentiality
and nondisclosure agreements to Schott. Schott shall use commercially reasonable
efforts to accept in writing each DPI customer's confidentiality requirements as
renegotiated by DPI.
7.4.
Credit. Schott agrees to reimburse DPI in cash an amount equal to those
reasonable out-of-pocket expenses incurred by DPI in performing its obligations
under Section 7.1 above, including but not limited to the actual amounts paid by
DPI for used photomasks. Each quarter, DPI shall provide Schott with a written
report indicating the amounts due DPI under this Section and the manner in which
such amounts were calculated by DPI, and within thirty (30) days of the date of
each such report Schott shall pay to DPI such amounts.

13

--------------------------------------------------------------------------------


ARTICLE 8.
WARRANTIES


8.1. Schott Warranties. Schott represents and warrants to DPI that: (a) Schott
has the financial, technical and commercial expertise, ability, capability,
resources and know-how to perform its obligations as set out in this Agreement;
(b) Schott is not the subject of any litigation and is not aware of any
potential litigation or disputes, in both cases in so far as any such litigation
or dispute would materially impair its ability to perform the obligations
contemplated pursuant to this Agreement; (c) Schott possesses sufficient rights
in and to all Intellectual Property and technology necessary to enable Schott to
carry out its obligations under this Agreement without conflict with or
infringement of the proprietary rights of any third party; (d) all Products
manufactured by Schott using Schott's Intellectual Property, excluding any
Intellectual Property transferred by DPI pursuant to the Asset Purchase
Agreement, any Intellectual Property provided by DPI to Schott for the
manufacture of Products hereunder and any Intellectual Property jointly owned by
DPI and Schott, shall not infringe upon the proprietary rights of any third
party; (e) DPI shall acquire good and clear title to the Products, free and
clear of all liens, claims, and encumbrances; (f) the Products shall be fit for
use as Blanks; and (g) all Products shall be free from defects in design,
materials and workmanship, and shall conform with the Specifications.
8.2.
Warranty Claims. The duration of Schott's warranty under Section 8.1(g) shall
not extend beyond the life of the photoresist used in the manufacture of any
individual Product, as set forth in Attachment 8. During such period of time,
Schott shall repair or replace, without charge, any Product covered by such
warranty that is returned to Schott's facility where manufactured,
transportation charges prepaid. Risk of loss to Products returned for warranty
work will pass to Schott upon DPI's delivery of such Products to a common
carrier selected by DPI. If Schott is not able to repair or replace such
defective or non-conforming Product within ten (10) days from the date such
Product is received by Schott at Schott's facility, then Schott shall promptly
reimburse DPI for all amounts paid by DPI to Schott with respect to such
Products. Transportation charges for Product returned for warranty work shall be
reimbursed to DPI by Schott.
8.3.
DPI Warranties. DPI represents and warrants to Schott that: (a) DPI has the
financial, technical and commercial expertise, ability, capability, resources
and know-how to perform its obligations as set out in this Agreement; (b) DPI is
not the subject of any litigation and is not aware of any potential litigation
or disputes, in both cases in so far as any such litigation or dispute would
materially impair its ability to perform the obligations contemplated pursuant
to this Agreement; (c) DPI possesses sufficient rights in and to all
Intellectual Property and technology necessary to enable DPI to carry out its
obligations under this Agreement without conflict with or infringement of the
proprietary rights of any third party; and (d) all Specifications provided by
DPI shall not infringe upon the proprietary rights of any third party.
8.4.
DISCLAIMER. EXCEPT AS SET FORTH HEREIN, NEITHER PARTY MAKES ANY OTHER WARRANTIES
TO THE OTHER, EXPRESS OR IMPLIED.

14

--------------------------------------------------------------------------------


ARTICLE 9.
INDEMNIFICATION


9.1. Indemnification Obligations. Each Party (the "Indemnifying Party") shall
indemnify, release, defend and hold the other and its officers, directors,
employees, shareholders, agents, successors and assigns harmless from and
against all claims, damages, losses, costs and expenses, including attorneys'
fees, arising in favor of any person, firm or corporation on account of any
breach of the Indemnifying Party's respective warranties set forth in Article 8
herein. In the event a third party makes a claim against either Party with
respect to any subject matter of this Agreement other than those set forth in
the previous sentence, the Parties shall cooperate in the defense of such claim
and: (a) all damages, losses, costs and expenses, including attorneys' fees
shall be borne by each Party in proportion to that Party's level of culpability,
as determined by a jury or as agreed to by the Parties in writing; or (b) if no
such level of culpability is determined or agreed, then the Parties shall bear
an equal share of such costs.
9.2.
Procedures. Each Party's obligations under this Article 9 are contingent upon:
(a) the Party claiming indemnification promptly providing written notice to the
Indemnifying Party of any such claim or suit, provided that the indemnified
Party's failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any obligation which the Indemnifying Party would
otherwise have pursuant to this Agreement except to the extent that the
Indemnifying Party has been materially prejudiced by such failure to so notify;
(b) the indemnified Party furnishing to the Indemnifying Party, on request,
non-privileged information reasonably available to the indemnified Party for
such defense; and (c) the Indemnifying Party having the opportunity to assume
sole control of the defense and settlement of such claim, demand or cause of
action, except that the Indemnifying Party shall not enter into any agreement,
agreed order, consent judgment, or the like which is binding on the indemnified
Party without the indemnified Party's consent unless a full and unconditional
release is provided to the indemnified Party and no agreed order, consent
judgment or the like is entered to the prejudice of the indemnified Party.
Notwithstanding the election of the Indemnifying Party to assume the defense and
investigation of any such claim or suit, the indemnified Party shall have the
right to employ separate counsel and participate in the defense and
investigation of such claim or suit at its sole cost and expense. Each Party
agrees to waive rights of subrogation under its respective insurance policies
with respect to indemnification claims addressed by this Article 9.


ARTICLE 10.
LIABILITY LIMITATIONS


10.1. LIMITATION. TO THE EXTENT ALLOWED UNDER APPLICABLE LAW, NEITHER PARTY
SHALL BE RESPONSIBLE OR LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF THIS
AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY:
(A) FOR THE COST OF PROCUREMENT OF SUBSTITUTE SERVICES OR TECHNOLOGY; (B) FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS, EVEN IF A PARTY HAS BEEN
NOTIFIED OF THE POSSIBILITY OF SUCH DAMAGES; OR (C) FOR ANY AMOUNTS IN EXCESS OF
THE AGGREGATE OF FEES PAID TO SCHOTT HEREUNDER FOR ALL CLAIMS, ACTIONS OR CAUSES
OF ACTION OF EVERY KIND AND NATURE. THE FOREGOING LIMITATIONS SHALL NOT APPLY TO
(i) AMOUNTS PAYABLE TO EITHER PARTY WITH RESPECT TO THE OTHER'S INDEMNIFICATION
OBLIGATIONS HEREUNDER; (ii) ANY CLAIMS FOR PERSONAL INJURY OR DEATH; OR
(iii) EITHER PARTY'S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS HEREUNDER.

15

--------------------------------------------------------------------------------


10.2.
Failure of Essential Purpose. The limitations specified in this Article 10 shall
survive and apply even if any limited remedy specified in this Agreement is
found to have failed of its essential purpose.


ARTICLE 11.
REGULATORY MATTERS


11.1. During the Term, Schott shall have primary responsibility to maintain all
regulatory and governmental permits, licenses and approvals that may be
necessary to manufacture, offer to sell, sell and ship the Products to DPI.
Schott may request and DPI may not unreasonably withhold assistance to Schott
for any obligations set forth in this Section 11.1.


ARTICLE 12.
CONFIDENTIAL INFORMATION


12.1. Confidential Information and Exclusions. Confidential Information shall
exclude information that the Receiving Party can demonstrate: (i) was
independently developed by the Receiving Party without any use of the Disclosing
Party's Confidential Information or by the Receiving Party's employees or other
agents (or independent contractors hired by the Receiving Party) who have not
been exposed to the Disclosing Party's Confidential Information; (ii) becomes
known to the Receiving Party, without restriction, from a source other than the
Disclosing Party without breach of this Agreement and that had a right to
disclose it; (iii) was in the public domain at the time it was disclosed or
becomes in the public domain through no act or omission of the Receiving Party;
(iv) was rightfully known to the Receiving Party, without restriction, at the
time of disclosure; or (v) is disclosed pursuant to the order or requirement of
a court, administrative agency, or other governmental body; provided, however,
that the Receiving Party shall provide prompt notice thereof to the Disclosing
Party and shall use commercially reasonable efforts to obtain a protective order
or otherwise prevent public disclosure of such information.
12.2.
Confidentiality Obligation. The Receiving Party shall treat as confidential all
of the Disclosing Party's Confidential Information and shall not use such
Confidential Information except in its performance of this Agreement. Without
limiting the foregoing, the Receiving Party shall use at least the same degree
of care which it uses to prevent the disclosure of its own confidential
information of like importance, but in no event with less than reasonable care,
to prevent the disclosure of the Disclosing Party's Confidential Information.
Each Party agrees not to circulate Confidential Information within its
organization except to those employees, agents, officers, and directors who have
a legitimate "need to know" such information and who are obligated by
appropriate written agreements to keep such information confidential in a manner
no less restrictive than set forth in this Agreement, and each Party
acknowledges and agrees that it is responsible and liable for such persons
compliance with such confidentiality obligations.
12.3.
Confidentiality of Agreement. Each Party agrees that the terms and conditions,
but not the existence, of this Agreement shall be treated as the other's
Confidential Information and that no reference to the terms and conditions of
this Agreement or to activities pertaining thereto can be made in any form of
public or commercial advertising without the prior written consent of the other
Party; provided, however, that each Party may disclose the terms and conditions
of this Agreement: (i) as required by any court or other governmental body;
(ii) as otherwise required by law; (iii) to legal counsel of the Parties;
(iv) in connection with the requirements of an initial public offering or
securities filing; (v) in confidence, to accountants, banks, and financing
sources and their advisors; (vi) in confidence, in connection with the
enforcement of this Agreement or rights under this Agreement; or (vii) in
confidence, in connection with a merger or acquisition or proposed merger or
acquisition, or the like.
 
 

16

--------------------------------------------------------------------------------


12.4.
Compelled Disclosure. If a Receiving Party believes that it will be compelled by
a court or other authority to disclose Confidential Information of the
Disclosing Party, it shall give the Disclosing Party prompt notice so that the
Disclosing Party may take steps to oppose such disclosure.
12.5.
Remedies. Unauthorized use by a Party of the other Party's Confidential
Information will diminish the value of such information. Therefore, if a Party
breaches any of its obligations with respect to confidentiality or use of
Confidential Information hereunder, the other Party shall be entitled to seek
equitable relief to protect its interest therein, including but not limited to
injunctive relief, as well as money damages.
12.6.
Survival and Return of Confidential Information. Each Party's confidentiality
obligations under this Article 12 shall continue until such time as any
particular Confidential Information is publicly known and made generally
available through no action or inaction of the Receiving Party. In addition,
upon the expiration or any termination of this Agreement, each Party shall
return or destroy (at the request of the Disclosing Party) all documented
Confidential Information of the Disclosing Party in its possession or control,
and certify its compliance with the foregoing to the Disclosing Party in
writing.


ARTICLE 13.
TERM AND TERMINATION


13.1. Term. This Agreement shall commence on the Effective Date and continue in
full force and effect until the expiration of the fifth (5th) annual anniversary
of the Effective Date (such period, the "Term"), unless earlier terminated in
accordance with Section 13.2 below. Upon the expiration of the initial Term,
this Agreement will automatically renew for successive one-year renewal terms
unless either Party provides the other with written notice of its intent not to
renew this Agreement at least one-hundred eighty (180) days prior to the
expiration of the then-current term. 13.2. Termination. Without prejudice to any
other right or remedy which may be available to it, either Party shall be
entitled to immediately terminate this Agreement by giving written notice to the
other if: (a) the other Party has committed a material breach of any of its
obligations hereunder and the other Party fails to remedy such breach within
thirty (30) days of receipt of written notice of such material breach; or (b) a
Bankruptcy Event occurs with respect to the other Party. 13.3. Limited Survival.
Neither the expiration or termination of this Agreement for any reason shall
affect any obligation to pay money which any Party hereto may have incurred
during the Term hereof, or any other remedy a Party may have on account of
termination of this Agreement, whether set forth herein or at law. The
provisions of this Section 13.3, Articles 8, 9, 10, 12, 15, 16 and 17, and all
rights and obligations thereunder, shall survive the expiration or any
termination of this Agreement for any reason.


ARTICLE 14.
FORCE MAJEURE


14.1. Force Majeure. Except for each Party's confidentiality obligations
hereunder, neither Party to this Agreement shall be held responsible for the
failure or delay in performance hereunder where such failure or delay is due to
any act of God or the public enemy, war, compliance with laws, governmental acts
or regulations, fire, flood, epidemic, strikes and labor interruption, accident,
unusually severe weather or any other causes, which are beyond its reasonable
control ("Force Majeure").

17

--------------------------------------------------------------------------------


14.2.
Effect of Force Majeure. Upon the occurrence of an event of Force Majeure, the
Party whose performance is so affected shall promptly give notice to the other
Party of the occurrence or circumstance upon which it intends to rely to excuse
its performance. Except for each Party's confidentiality obligations hereunder,
duties and obligations of both Parties shall be suspended for the duration of
the Force Majeure and, if any such event causes Schott to fail to meet its
supply requirements in Sections 2.2(a) and/or 2.2(b), DPI shall be entitled to
purchase the entirety of its needs for any affected Products from any third
party supplier as permitted under Section 2.2(d) above.


ARTICLE 15.
DISPUTE RESOLUTION


15.1. Negotiation Between Executives. DPI and Schott will attempt in good faith
to resolve any claim or controversy arising out of or relating to the execution,
interpretation and performance of this Agreement (including the validity, scope
and enforceability of this dispute resolution provision) promptly by submitting
such dispute to negotiations between executives of each Party who have authority
to settle the controversy. Either DPI or Schott may give the other Party written
notice of any dispute. Within thirty (30) days after delivery of the notice, the
receiving Party shall submit to the noticing Party a written response. The
notice and the response shall include (a) a statement of each Party's position
and a summary of arguments supporting that position, and (b) the name and title
of the executive who will represent that Party and of any other person who will
accompany the executive. Within thirty (30) days after delivery of the notifying
Party's notice, the executives shall meet at a mutually acceptable time and
place, and thereafter as often as they reasonably deem necessary, to attempt to
resolve the dispute. All reasonable requests for information made by one Party
to the other will be honored. All negotiations pursuant to this clause are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.
15.2.
Jurisdiction. The Parties irrevocably submit to the jurisdiction of any Court
located in the State of Delaware, and each waives any objections it may have to
either the jurisdiction of or venue in such courts.
15.3.
WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM THEREIN.


ARTICLE 16.
INSURANCE


16.1. Insurance coverage. Without limiting or qualifying Schott's liabilities,
obligations, or indemnities otherwise assumed by Schott pursuant to this
Agreement, during the term of this Agreement, Schott shall maintain, at its sole
discretion, cost and expense, insurance coverages for the PK Business that are
substantially similar to those insurance coverages, as may be modified by Schott
from time to time, maintained by Schott with respect to its other U.S.
operations.

18

--------------------------------------------------------------------------------


16.2.
Deductible Amounts; Mutual Waiver of Subrogation. Any deductible amount applied
to any loss payable under Schott's Property or Liability Insurance secured in
accordance with this Article 16 shall be borne by Schott. Neither DPI nor Schott
shall be liable to the other for loss arising out of damage to or destruction of
the premises or other property when such loss is caused by any peril which is
covered by a party's respective insurance policies. Such waiver of subrogation
is binding upon each party's insurance carriers irrespective of whether or not
said damage or loss is caused by the negligence of either party.
16.3.
Additional Insureds. Schott shall endorse its product liability insurance
coverage to name DPI (including its affiliates, parents, and subsidiaries), as
additional insureds for the term of this Agreement. Such insurance afforded to
DPI as additional insureds under Schott's product liability coverage shall be
primary insurance and not excess over, or contributing with, any insurance
purchased or maintained by DPI.


ARTICLE 17.
MISCELLANEOUS


17.1. Audit Rights. Schott shall maintain clear, complete and accurate records
regarding its obligations under this Agreement. During the Term and for a period
of two (2) years thereafter, Schott agrees to allow DPI reasonable access to
audit such records for the purpose of determining or confirming whether Schott
is in compliance with its obligations under this Agreement (except with respect
to any Agreed Procedures Report conducted under Sections 4.1(b) or 4.6, which
shall be performed by PriceWaterhouseCoopers). Any audit conducted pursuant to
this Section 17.1 will be conducted upon reasonable prior notice, not more than
twice every twelve (12) month period following the Effective Date, at Schott's
facilities during normal business hours. Such audit will be conducted at DPI's
sole expense unless the results of such audit establish that Schott is
materially not in compliance with its obligations under this Agreement, in which
case Schott shall immediately correct any such noncompliance and shall bear the
expenses of the examination.
17.2.
Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the Parties hereto shall be governed by, the laws of the
State of New York without regard to the choice of law rules thereof.
17.3.
Entire Agreement; Amendments. This Agreement constitutes the entire agreement
between the Parties hereto with respect to the transactions provided for herein.
There are no verbal agreements or understandings regarding such transactions
between the Parties hereto not reflected in this Agreement. This Agreement may
not be amended or modified in any respect except by written instrument executed
by the Parties hereto.
17.4.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute the same Agreement.
17.5.
No Third Party Beneficiaries. This Agreement shall be binding upon and inure
solely to the benefit of the Parties hereto and their permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
person or entity any legal or equitable rights, benefits or remedies.
 
 

19

--------------------------------------------------------------------------------


17.6.
Assignment. Neither Party may assign or subcontract its rights or obligations
under this Agreement without the prior written consent of the other Party and
any purported assignment in violation hereof shall be null and void; provided,
however, that either Party may assign its rights and obligations under this
Agreement, without the prior written consent of the other Party, not to be
unreasonably withheld, to an affiliate or to a successor of the assigning
Party's business or the assets related to this Agreement by reason of merger,
sale of all or substantially all of its assets or similar transaction, provided
that such successor agrees in writing to be bound by this Agreement. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement. No assignment shall relieve either Party of its responsibility for
the performance of any obligation that accrued prior to the effective date of
such assignment under this Agreement.
17.7.
Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any law or public policy, all other
terms and provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.
17.8.
Relationship between the Parties. The relationship between Schott and DPI is
solely that of buyer and seller. Each Party is acting as an independent
contractor for its own account and this Agreement shall not be construed as
creating any partnership, joint venture or incorporated business entity. Neither
Party shall have any authority to incur any liability or obligation whatsoever
on behalf of the other. Any and all contracts and agreements entered into by
either Party shall be for that Party's sole account and risk and shall not bind
the other Party in any respect.
17.9.
Attachments. Unless otherwise stated, all Attachments, and amendments and
modifications thereto, are to be deemed part of this agreement as if fully
stated herein.
17.10.
Headings. The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.
17.11.
Cost. Each of the Parties hereto shall bear its own costs and expenses incurred
in connection with the transactions contemplated hereunder, including the fees
and expenses of their respective representatives.
17.12.
Waiver. Any extension or waiver shall be valid only if set forth in an
instrument in writing signed by the Party to be bound thereby. The giving of a
waiver in one instance or for one purpose shall not create any implied
obligation to give a waiver in another instance or for another purpose. The
failure of either Party to assert any of its rights hereunder shall not
constitute a waiver of any such rights.
 
 

20

--------------------------------------------------------------------------------


17.13.
Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by courier
service, by telecopy or by registered or certified mail (postage prepaid, return
receipt requested) to the respective Parties at the following addresses (or at
such other address for a Party as shall be specified in a notice given in
accordance with this Section 17.13):

if to Schott, then:    
Schott Lithotec USA Corp.
3 Odell Plaza
Yonkers, New York 10701
Attn: Manfred Jaeckel, Esq.
Telefax: (914)-968-8585
 
 
and
 
 
Schott Lithotec AG
Otto-Schott-Strasse 13
D-07745 Jena
Federal Republic of Germany
Attn: Martin Heming, President
 
 
with a copy to:
 
 
Clifford Chance Rogers & Wells LLP
200 Park Avenue
New York, New York 10166
Attn: Klaus H. Jander, Esq.
Telefax: (212)-878-8375
 
 
if to DPI, then:
 
 
DuPont Photomasks, Inc.
131 Old Settler's Blvd.
Round Rock, TX 78664
Attn: David Murray
Telefax: (512)-310-6544
 
 
with a copy to:
 
 
DuPont Photomasks, Inc.
131 Old Settler's Blvd.
Round Rock, TX 78664
Attn: John Lynn, Esq.
Telefax: (512)-310-6544
 
 

21

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Blank Supply Agreement has been executed by the
Parties hereto or their authorized representatives as of the Effective Date:

SCHOTT LITHOTEC USA CORP.   SCHOTT LITHOTEC AG.
By: /s/                                                         
 
By: /s/                                                                Name:  
      Name:       Title:         Title:
DUPONT PHOTOMASKS, INC.
 
 
By: /s/                                                         
 
By: /s/                                                                Name:  
      Name:       Title:         Title:

22

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.23
BLANK SUPPLY AGREEMENT
BACKGROUND
ARTICLE 1. DEFINITIONS
ARTICLE 2. SUPPLY
ARTICLE 3. FORECASTS AND ORDERS
ARTICLE 4. PRICING AND PAYMENT
ARTICLE 5. DELIVERY AND ACCEPTANCE
ARTICLE 6. QUALITY LEVELS; QUALITY MANAGEMENT COMMITTEE
ARTICLE 7. RECYCLING PROGRAM
ARTICLE 8. WARRANTIES
ARTICLE 9. INDEMNIFICATION
ARTICLE 10. LIABILITY LIMITATIONS
ARTICLE 11. REGULATORY MATTERS
ARTICLE 12. CONFIDENTIAL INFORMATION
ARTICLE 13. TERM AND TERMINATION
ARTICLE 14. FORCE MAJEURE
ARTICLE 15. DISPUTE RESOLUTION
ARTICLE 16. INSURANCE
ARTICLE 17. MISCELLANEOUS
